Title: To George Washington from the Pennsylvania Supreme Executive Council, 15 January 1778
From: Pennsylvania Supreme Executive Council
To: Washington, George



In CouncilLancaster [Pa.] January 15th 1778
Sir

The enclosed recommendation of the honourable house of General Assembly of this state, founded on a recommendation of Congress, has been repeatedly under consideration: As we are persuaded that however it may be in other states, we cannot reasonably expect in this state where property is in general very equally divided, that farmers will exert themselves to enlist their neighbours children in the service, or even the labourers which they feel themselves in great want of; and Council can devise no means by which we can hope so effectually, and expeditiously, to raise our quota of troops, as by the officers of the battalions; If this measure should meet your Excellency’s approbation, We request that you will please to Select two out of each for this purpose, and give them orders to repair to the several counties as soon as may be on this important service.
A sum of money will be deposited in the hands of the county Lieutenant, or other suitable person, to pay the bounty of one hundred dollars ordered by the Assembly, over and beside the bounty given by Congress, to each able bodied recruit who shall enter any of the battalions belonging to the quota of this state, for three years or during the war: The words of the recommendation are of the “twelve battalions” but we must understand it to have been intended to all the battalions.
Council had some time since, set on foot a collection of coarse woollens, blankets shoes &ca to be sent into the common fund in the hands of the Clothier General. Very lately Congress departing from their former system, resolved that each state do endeavour to supply the present necessities of its troops. Agreeable to this, council immediately proceeded to bring a large quantity of woollens, which was concealed; or neglected in Bucks County to the supply of the distressed soldiers; The Taylors have made considerable progress in making them up. They calculate that they will produce near one thousand coats and waiscoats for privates, and a few breeches. These goods seem not so fit for officers; except some surtouts would be thought acceptable. Your Excellencys direction concerning the distribution will be usefull, as the Council

are fully satisfied that you wish the most pressing necessity to be first relieved.
The Assembly in the exigence of our army at this inclement season, have gone into the most vigorous mode of relief, but a mode, that cannot be continued, nor renewed consistent with trade or manufacture; They have invested two commissioners in each county, with power to seize, and take all necessaries suitable to the purpose, in whatever hands they may be found; and they have appointed Colonel Francis Johnston to receive and distribute the cloathing as ordered by council. By this means it may be expected that great additions may be made to the cloathing already made up and making.
The officers whose wants, it is beleived, are very pressing will be in some measure releived; but it cannot be expected that powers of this extraordinary nature, can be exerted to procure any other goods than warmth and decency require. Lieutenant Peterson of the eighth pennsylvania battalion, applied to Council for cloathing for himself and several officers. At the foot hereof we transcribe from his application a specimen of their wants.
The call upon the state was thought to be for covering for the naked part of the army; and as no idea that fine ruffled shirts, laced hats, or even fine ones of beaver, silken stockings, or fine scarlet cloth came under this description, no provision for these has been made, nor can be expected. Your Excellency can best judge whether any precaution may be necessary to prevent such officers, as intend shortly to resign, from obtaining a supply of the cloathing expected to be delivered out. I am with much respect Your Excellencys very humble servant

Tho. Wharton jun. Prest

